UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: September 30, 2012 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record. Issuer SYMBOL CUSIP Meeting Date Meeting Type Agenda Item Number Items Details Vote Cast Management Rec Record Date PORT CODE Proposed By Approach Resources, Inc arex 03834A103 05/31/2012 ANNUAL 1 Election for Director - FOR ALL - James Brand, James Crain FOR FOR 04/12/2012 3 ISSUER Approach Resources, Inc arex 03834A103 05/31/2012 ANNUAL 2 Advisory vote to approve executive compensation FOR FOR 04/12/2012 3 ISSUER Approach Resources, Inc arex 03834A103 05/31/2012 ANNUAL 3 Approve second amendment to the company's 2007 stock incentive plan FOR FOR 04/12/2012 3 ISSUER Approach Resources, Inc arex 03834A103 05/31/2012 ANNUAL 4 Ratify the appointment of Hein & Asssociates LLP as the company's independent registered public accounting firm for the fiscal year ending Decemeber 31, 2012 FOR FOR 04/12/2012 3 ISSUER CENTRAL GARDEN & PET CO CL A CENTA 02/13/2012 ANNUAL 1. A vote for election of the folowing nominees FOR FOR 12/16/2011 3 ISSUER CENTRAL GARDEN & PET CO CL A CENTA 02/13/2012 ANNUAL 1a. William E. Brown FOR FOR 12/16/2011 3 ISSUER CENTRAL GARDEN & PET CO CL A CENTA 02/13/2012 ANNUAL 1b. Brooks M Pennington FOR FOR 12/16/2011 3 ISSUER CENTRAL GARDEN & PET CO CL A CENTA 02/13/2012 ANNUAL 1c. John B. Balousek ABSTAIN FOR 12/16/2011 3 ISSUER CENTRAL GARDEN & PET CO CL A CENTA 02/13/2012 ANNUAL 1d. David N. Chichester ABSTAIN FOR 12/16/2011 3 ISSUER CENTRAL GARDEN & PET CO CL A CENTA 02/13/2012 ANNUAL 1e. Alfred A. Piergallini ABSTAIN FOR 12/16/2011 3 ISSUER CENTRAL GARDEN & PET CO CL A CENTA 02/13/2012 ANNUAL 1f. John R. Ranelli FOR FOR 12/16/2011 3 ISSUER CENTRAL GARDEN & PET CO CL A CENTA 02/13/2012 ANNUAL 2. To ratify the appointment of Deloitte & Touch LLP as Central Garden & Pet Company's independent registered public accounting firm. FOR FOR 12/16/2011 3 ISSUER CENTRAL GARDEN & PET CO CL A CENTA 02/13/2012 ANNUAL 3. To approve the amendment of the 2003 omnibus equity incentive plan. FOR FOR 12/16/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 1a. Election of director : A George Battle FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 1b. Election of director : Nicholas F. Graziano FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 1c. Election of director : Mark N. Greene FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 1d. Election of director : James D. Krisner FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 1e. Election of director : William J. Lansing FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 1f. Election of director : Rahul N. Merchant FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 1g. Eletion of director : David Rey FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 1h. Election of director : Duane E. White FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 2. To approve the adoption of the proposed 2012 long term incentive plan dated November 30, 2011, as described in the proxy statement. FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 3. To approve the advisory (non-binding) resolution relating to the company's executive officer compensation. FOR FOR 12/13/2011 3 ISSUER FAIR ISAAC CORPORATION FICO 02/07/2012 ANNUAL 4. To ratify the appointment of Deloitte & Touche LLP as the company's independent auditors of the current fiscal year. *note* such other business as may properly come before the meeting or any adjournment thereof. FOR FOR 12/13/2011 3 ISSUER Global Cash Access Holdings GCA 04/26/2012 ANNUAL 1a Election for director - Scott Betts FOR FOR 03/09/2012 3 ISSUER Global Cash Access Holdings GCA 04/26/2012 ANNUAL 1b Election for director - Miles Kilburn FOR FOR 03/09/2012 3 ISSUER Global Cash Access Holdings GCA 04/26/2012 ANNUAL 2 Approve in an advisory non-binding vote, the compensation of the company's named executive officers as disclosed in the accompanying proxy statements FOR FOR 03/09/2012 3 ISSUER Global Cash Access Holdings GCA 04/26/2012 ANNUAL 3 To ratify the appointment of Deloitte and Touche LLP as the company's registered public accounting firm for the fiscal year ending December 31, 2012 FOR FOR 03/09/2012 3 ISSUER GPS STRATEGIES CORPORATION GPX 12/14/2011 ANNUAL 1 Vote for election of the following nominees - FOR ALL - Harvey Eisen, Marshall Gellar, Daniel Friedberg, Scott Greenberg, Sue Kelly, Richard Pfenniger, Marvin Straigt, Gene Washington FOR FOR 10/21/2011 3 ISSUER GPS STRATEGIES CORPORATION GPX 12/14/2011 ANNUAL 2 To ratify the appointment of KPMG LLP as the company's independent registered public accounting firm for the fiscal year ending Decemeber 31, 2011 FOR FOR 10/21/2011 3 ISSUER GPS STRATEGIES CORPORATION GPX 12/14/2011 ANNUAL 3 Advisory voite to approve the compensation of our named executive officers - 1 year FOR FOR 10/21/2011 3 ISSUER GPS STRATEGIES CORPORATION GPX 12/14/2011 ANNUAL 4 Advisory vote regarding the frequency of future shareholder advisory votes on the compensation of our named executive officers. FOR FOR 10/21/2011 3 ISSUER GPS STRATEGIES CORPORATION GPX 12/14/2011 ANNUAL 5 To approve an agreement and plan of merger providing for the merger of the company with and into its wholly owned subsidiary, general physics corporation to eliminate the current holding company structure FOR FOR 10/21/2011 3 ISSUER GPS STRATEGIES CORPORATION GPX 12/14/2011 ANNUAL 6 To approve the GP Strategies corporation 2011 stock incentive FOR FOR 10/21/2011 3 ISSUER GPS STRATEGIES CORPORATION GPX 12/14/2011 ANNUAL 7 Any other matters properly brought before the meeting or any adjournments or postponements therof. FOR FOR 10/21/2011 3 ISSUER HSN Inc hsni 05/18/2012 ANNUAL 1 Election of directors -FOR ALL - P Bousquet-Chavanne,Michael aBoyd,William Costello,James Follo,Mindy Grossman,Stephanie Kugelman,Arthur Martinez,Thomas McInerney,John Morse FOR FOR 03/22/2012 3 ISSUER HSN Inc hsni 05/18/2012 ANNUAL 2 To ratify the appointment of Ernst and Young LLP as our independent registered certified public accounting firm for the fiscal year ending Decemeber 31, 2012 FOR FOR 03/22/2012 3 ISSUER Jefferies Group Inc JEF 05/07/2012 ANNUAL 1 Election of Directors - FOR ALL - Richard Handler, Brian Friedman, Patrick Campbell, Ian Cumming, Richard Dooley, Robert Joyal, Michael O'Kane, Joseph Steinberg FOR FOR 03/09/2012 3 ISSUER Jefferies Group Inc JEF 05/07/2012 ANNUAL 2 Ratify the appointment of Deloitte and Touche LLP as our independent registered public accounting firm FOR FOR 03/09/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 1a Elect for Director - Peter Barrett FOR FOR 02/27/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 1b Elect for Director - Robert Friel FOR FOR 02/27/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 1c Elect for Director - Nicholas Lopardo FOR FOR 02/27/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 1d Elect for Director - Alexis Michas FOR FOR 02/27/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 1e Elect for Director - James Mullen FOR FOR 02/27/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 1f Elect for Director - Vicki Sato FOR FOR 02/27/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 1g Elect for Director - Kenton Sicchitano FOR FOR 02/27/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 1h Elect for Director - Patrick Sullivan FOR FOR 02/27/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 2 To ratify the selection of Deloitte and Touche LLP as out independent registered public accounting firm for the current fiscal year FOR FOR 02/27/2012 3 ISSUER PERKINELMER INC PKI 04/24/2012 ANNUAL 3 To approve, by non-binding advisory vote, our executive compensation FOR FOR 02/27/2012 3 ISSUER THE SCOTTS MIRACLE-GRO CO. SMG 01/19/2012 ANNUAL 1. A vote for election of the following names FOR FOR 11/28/2011 3 ISSUER THE SCOTTS MIRACLE-GRO CO. SMG 01/19/2012 ANNUAL 1a. Alan H. Barry FOR FOR 11/28/2011 3 ISSUER THE SCOTTS MIRACLE-GRO CO. SMG 01/19/2012 ANNUAL 1b. Thomas N. Kelly FOR FOR 11/28/2011 3 ISSUER THE SCOTTS MIRACLE-GRO CO. SMG 01/19/2012 ANNUAL 1c. Carl F. Kohrt FOR FOR 11/28/2011 3 ISSUER THE SCOTTS MIRACLE-GRO CO. SMG 01/19/2012 ANNUAL 1d. John S. Shiely FOR FOR 11/28/2011 3 ISSUER THE SCOTTS MIRACLE-GRO CO. SMG 01/19/2012 ANNUAL 2. Approval, on an advisory basis, of the compensation of the company's named executive officers FOR FOR 11/28/2011 3 ISSUER THE SCOTTS MIRACLE-GRO CO. SMG 01/19/2012 ANNUAL 3. Recommendation, on advisory basis, regarding the frequency with which future advisory votes on executive compensation will occur - 1year FOR FOR 11/28/2011 3 ISSUER THE SCOTTS MIRACLE-GRO CO. SMG 01/19/2012 ANNUAL 4. Ratification of the selection of Deloitte & Touche LLP as the company's independent registered public accounting firm for the fiscal year ending September 30, 2012. FOR FOR 11/28/2011 3 ISSUER Symetra Financial SYA 87151Q106 05/04/2012 ANNUAL 1 Election of Directors - FOR ALL - Sander Levy, Lowndes Smith FOR FOR 03/09/2012 3 ISSUER Symetra Financial SYA 87151Q106 05/04/2012 ANNUAL 2 To hold an advisory (non-binding) vote to approve the company's executive compensation FOR FOR 03/09/2012 3 ISSUER Symetra Financial SYA 87151Q106 05/04/2012 ANNUAL 3 To ratify the appointment of Ernst and Young LLP as the company's independent registered public accounting firm FOR FOR 03/09/2012 3 ISSUER TELEFLEX TFX 05/04/2012 ANNUAL 1a Election of director - Sigismundus WW Lubsen FOR FOR 03/05/2012 3 ISSUER TELEFLEX TFX 05/04/2012 ANNUAL 1b Election of director - Stuart Randle FOR FOR 03/05/2012 3 ISSUER TELEFLEX TFX 05/04/2012 ANNUAL 1c Election of director - Harold Yoh FOR FOR 03/05/2012 3 ISSUER TELEFLEX TFX 05/04/2012 ANNUAL 2 Advisory vote on compensation of named executive officers FOR FOR 03/05/2012 3 ISSUER TELEFLEX TFX 05/04/2012 ANNUAL 3 Ratification of the appointment of Pricewaterhousecoopers LLP as the company's indepenedent registered public accounting firm for the 2012 fiscal year FOR FOR 03/05/2012 3 ISSUER TELEFLEX TFX 05/04/2012 ANNUAL 4 VOID ABSTAIN ABSTAIN 03/05/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL 1. The Board of Directors recommends you vote FOR the following: FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Nelson Peltz FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Peter W. May FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Emil J. Brolick FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Clive Chajet FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Edward P. Garden FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Janet Hill FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Joseph A. Levato FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL J. Randolph Lewis FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Peter H. Rothschild FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL David E. Schwab II FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Roland C. Smith FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Raymond S. Troubh FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL Jack G. Wasserman FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL 2. To approve amendments to the Company's Certificate of Incorporation to give stockholders the ability to call special meetings FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL 3. To ratify the appointment of Deloitte & Touche LLP as the Company's independent registered public accounting firm for 2012 FOR FOR 03/29/2012 3 ISSUER WENDY'S/ARBY'S GROUP INC WEN 05/24/2012 ANNUAL 4. To approve an advisory resolution on executive compensation FOR FOR 03/29/2012 3 ISSUER WHITE MOUNTAIN INSURANCE GROUP, LTD WTM g9618e107 05/24/2012 ANNUAL 1 Directors voted for - ALL - HL Clark Jr, AM Frinquelli, AL Waters, L EK, BE Kensil, GA Thorstensson, AL Waters, CH Repasy FOR FOR 03/30/2012 3 ISSUER WHITE MOUNTAIN INSURANCE GROUP, LTD WTM g9618e107 05/24/2012 ANNUAL 10 Approval of the appointment of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm FOR FOR 03/30/2012 3 ISSUER WHITE MOUNTAIN INSURANCE GROUP, LTD WTM g9618e107 05/24/2012 ANNUAL 9 Approval of the advisory resolution on executive compensation FOR FOR 03/30/2012 3 ISSUER Crosstex Energy xtxi 22795Y104 05/08/2012 ANNUAL 1 Election of directors - FOR ALL - Leldon Echols, Sheldon Lubar FOR FOR 03/20/2012 3 ISSUER Crosstex Energy xtxi 22795Y104 05/08/2012 ANNUAL 2 Proposal to ratify the appointment of KPMG LLP as Crosstex Energy, Inc's independent public accounting firm for the fiscal year ended Decemeber 31, 2012 FOR FOR 03/20/2012 3 ISSUER Crosstex Energy xtxi 22795Y104 05/08/2012 ANNUAL 3 Proposal to approve the compensation paid to the company's named executive officers as disclosed in the proxy statement AGAINST FOR 03/20/2012 3 ISSUER Crosstex Energy xtxi 22795Y104 05/08/2012 ANNUAL 4 Stockholder proposal to amend the employment policy of Crosstex Energy, Inc to explicitly prohibit discrimination based on sexual orientation and gender identity or expression AGAINST AGAINST 03/20/2012 3 ISSUER ALLEGHANY CORPORATION Y 02/06/2012 ANNUAL 1 Common stock inssuance - to approve the issuance of Alleghany common stock as consideration for transatlantic stockholders in connection with the merger of transatlantic with Alleghany's wholly owned subsidiary,shorelin merger sub, inc. FOR FOR 01/04/2012 3 ISSUER ALLEGHANY CORPORATION Y 04/27/2012 ANNUAL 1a Election of director - John Foos FOR FOR 03/14/2012 3 ISSUER ALLEGHANY CORPORATION Y 04/27/2012 ANNUAL 1b. Election of director - William Lavin FOR FOR 03/14/2012 3 ISSUER ALLEGHANY CORPORATION Y 04/27/2012 ANNUAL 1c. Election of director - Phillip Martineau FOR FOR 03/14/2012 3 ISSUER ALLEGHANY CORPORATION Y 04/27/2012 ANNUAL 1d. Election of director - Raymond Wong FOR FOR 03/14/2012 3 ISSUER ALLEGHANY CORPORATION Y 02/06/2012 ANNUAL 2 Adjournment of special meeting - to approve the adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies in favor of the approval of proposal no. 1 FOR FOR 01/04/2012 3 ISSUER ALLEGHANY CORPORATION Y 04/27/2012 ANNUAL 2 Proposal to approve the 2012 long-term incentive plan of Alleghany Corporation FOR FOR 03/14/2012 3 ISSUER ALLEGHANY CORPORATION Y 04/27/2012 ANNUAL 3 Ratification of Ernst & Young LLP as Alleghany corporation's independent registered public accounting firm for the year 2012 FOR FOR 03/14/2012 3 ISSUER ALLEGHANY CORPORATION Y 04/27/2012 ANNUAL 4 Advisory vote to approve the executive compensation of Alleghany corporation FOR FOR 03/14/2012 3 ISSUER SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 3, 2012
